Title: The American Commissioners to the President of Congress, 20 July 1778: résumé
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: President of Congress


<Passy, July 20, 1778: The Spy brought us the ratified treaties with France. On the 17th we exchanged ratifications with the count de Vergennes; copies are enclosed. War is not yet declared but hostilities have already commenced, the British and French fleets are at sea, and we hourly expect news of an encounter. The Spanish treasure fleet has arrived but we still do not know Spain’s real intentions. It seems highly probable she will join in a French war against Britain. A war in Germany between the King of Prussia and the Emperor seems inevitable. We are doing all we can to obtain a loan and have a prospect of obtaining in Amsterdam some but not all of what is needed. We ask Congress to be as sparing as possible in drawing on us. We enclose a copy of a letter from Mr. de Sartine. Vergennes has agreed to drop articles eleven and twelve from the Treaty of Commerce as we understand you wish. Please send as soon as possible instructions and authorization for this. We recommend that Dumas be given at least £200 st. per year for his services. Although we have received congressional authorization to appoint commercial agents, Congress may wish instead to use the authority given it by the commercial treaty to appoint consuls. At present the only commercial agents are John Bondfield at Bordeaux and J.D. Schweighauser at Nantes, both appointed by William Lee.>
